Citation Nr: 0601263	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

At his hearing before the undersigned Veterans Law Judge in 
September 2005, the veteran testified that he had recently 
fallen due to his service-connected left knee disability and 
received VA medical care for his left knee.  

The veteran's low back was last examined by VA in May 2004.  
The examination report, including an August 2004 addendum, 
does not provide adequate information for rating purposes.  

The Board further notes that in December 2004 the veteran's 
representative asserted that the veteran's May 2004 VA 
medical examination of the left knee and low back was 
inadequate and requested that the veteran be provided new 
examinations.  

Since the veteran has reported recent VA medical treatment 
related to his disabilities, and indicated a worsening of his 
disabilities, the Board finds that the veteran's recent VA 
medical records must be obtained and that the veteran should 
be provided a current and thorough VA examinations for rating 
purposes.

In light of these circumstances, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should request the veteran to 
provide a copy of any records pertaining 
to treatment or evaluation of his low 
back and left knee which have not already 
been submitted, or the identify 
information and any necessary 
authorization to enable VBA to obtain the 
records on his behalf.  

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran.  In any event, the VBA should 
obtain a copy of all pertinent VA 
inpatient and outpatient records, records 
dated from January 2004 to present.  If 
the VBA is unable to obtain a copy of any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.

3.  When the above actions have been 
accomplished, the VBA should arrange for 
the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The VBA should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected left knee disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  

The rationale for all opinions expressed 
should also be provided.


5.  The VBA should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the VBA should ensure that 
the VA examination reports comply fully 
with the above instructions, and if not, 
the VBA should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  The VBA should also undertake any 
other development it determines to be 
indicated.

7.  Then, the VBA should readjudicate the 
veteran's claims.  In addition, the VBA 
should consider whether the claims should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the requisite opportunity to respond. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

